— Order of the Supreme Court, Bronx County (Schackman, J.), entered on January 22, 1982, dismissing the indictment herein pursuant to CPL 30.30 modified to the extent of dismissing the indictment pursuant to CPL 470.15 on the facts and as a matter of discretion in the interests of justice and otherwise affirmed. This case presents for review by this court the issue of whether the refusal by the District Attorney to honor an agreement, freely and voluntarily reached in open court with a defendant and his counsel, justifies the exercise of our interest of justice powers to sustain a dismissal of an indictment. Defendant was indicted by a Bronx County Grand Jury on July 8, 1981, accused of the crimes of robbery, first degree, robbery, second degree, assault, second degree and criminal possession of a weapon, fourth degree. He is alleged to have acted in concert with one Steve Springle on June 21,1981, in forcibly robbing Kevin Miller of a gold chain at Lehman High School and using or threatening the use of a stick in the course of the robbery. It also is alleged that he caused physical injury to Kevin Miller in the process. Defendant testified before the Grand Jury, pursuant to CPL 190.50, and denied his involvement in the crimes. During the course of his testimony he asserted that he had taken and “passed” a lie detector (polygraph) test. He attempted to hand copies of the results of the test to the Grand Jury, but was stopped and prevented from doing so by the Assistant District Attorney. Thereafter, defendant apparently made application to the Judge in charge of the Grand Jury for an order compelling the District Attorney to permit the results of the polygraph examination to be presented to the Grand Jury. After some discussion on the matter, a good part of which (indeed crucial parts, apparently), was “off the record” the proceedings were adjourned for a week. The Judge stated on the record however: “Let the record indicate that apparently as to defendant Davis there has been an agreement between the District Attorney’s office and the defense counsel that the District Attorney’s office will administer a lie detector test and as a result of the lie detector test, a determination will be made.” The case was adjourned to July 8. On that date, the Assistant District Attorney, in response to defense counsel’s request that the stipulation be honored, informed the court that she had been “overruled” by her office, and that they would not administer a polygraph test to the defendant. The Judge presiding (not the one before whom the parties had appeared previously) ruled that the results of the test previously taken by the defendant were not admissible before the Grand Jury and directed that a vote be taken by the Grand Jury as to whether or not to return a true bill. In the course of so ruling, the Judge observed: “if a true bill is voted I would strongly suggest that your expert permit a lie detector test be given to this defendant in the interest of justice * * * the District Attorney as the chief law enforcement agent in this county I am sure is aware of his and her obligations to the citizens of this county and city and therefore will do everything within its power to see that justice is done in this case and if in fact the lie detector testimony of your expert from New York County and her expert here in Bronx County would indicate that there is reasonable doubt, I am certain that will be brought to the attention of the sitting justice in the Supreme Court as in the past where results of lie detector tests have been presented to a trial judge and acquittals and dismissals have resulted.” The presentation was completed and a true bill voted that day. Thereafter, following the defendant’s arraignment, he moved to dismiss the indictment in the interests of justice, based upon the District Attorney’s refusal to honor the agreement to administer the polygraph test. The matter apparently was adjourned for the People’s response to the motion, which was not forthcoming on the adjourned date, necessitating a further adjournment. On the next adjourned date the People still had not responded to *611the motion, though they continued to steadfastly refuse to honor the agreement reached earlier. During the course of the colloquy between the Justice presiding and the attorneys, the court concluded that he could not dismiss the indictment because of the breach of the agreement, but “adjoum[ed] [the] motion to give the People time to submit this defendant to a polygraph examination and you are directed to do so because you stipulated to do it and Paul Gentile can’t overrule that”. The court further indicated that if the examination had not been administered by the next adjourned date, he “would entertain an order to show cause to dismiss for prosecutorial misconduct”. The District Attorney’s office continued in its refusal to honor its agreement. and administer the polygraph test. On the next adjourned date the court determined that it would not dismiss the indictment for prosecutorial misconduct (apparently no motion for that relief had been made), but rather would not allow the case to go to trial and have the time “run against [the People] includible from the date of arrest until you give him the lie detector test.” The court “disposed” of defendant’s motion to dismiss the indictment in the interests of justice as follows: “For failure to abide by the stipulation, the time shall be includible from the date of arrest, June 12,1981, until the lie detector test is given”. In response to a suggestion by the District Attorney that the agreement to administer the polygraph examination to the defendant had been extracted from the original assistant under duress, the court offered to entertain an application to set the agreement aside if duress was established — no such application was made, nor was a polygraph examination administered to the defendant. Thereafter, the District Attorney’s office, through various assistants, steadfastly refused to honor the commitment made to defense counsel and the court by the original assistant. The case was eventually transferred to another Justice who, feeling himself bound by the prior order, dismissed the indictment on December 11,1981, pursuant to CPL 30.30. What is involved in this matter is not prosecutorial discretion as to who will or will not be prosecuted; nor is it a matter of the admissibility or inadmissibility of the results of polygraph examinations into evidence before a Grand Jury or petit jury. Rather whet is involved is the obligation of the District Attorney to deal in good faith with the court and with defendants and to honor agreements freely and voluntarily reached in open court. As the dissent appropriately observes, the District Attorney should have abided by the agreement since it is clear that the assistant, representing the People, who incidentally was a deputy bureau chief, had full power and authority to bind her office to the agreement, absent some reservation, not here present, in respect to approval of the agreement by her superiors. When confronted with a similar, but factually somewhat distinguishable situation, Justice Bloustein observed, in dismissing a homicide indictment, “this court believes that a stipulation freely entered into, as it was in the instant case has a moral and ethical significance. Stipulations affecting the rights and obligations of the parties to a lawsuit — civil or criminal — are not to be entered into or to be treated lightly * * * Attorneys who this court regards as morally and ethically motivated should rely and if necessary depend on a stipulation. The District Attorney is no less obligated to comply with the terms of a stipulation to which he is a party. In the opinion of the court the stipulation between the parties is a binding agreement, a contract between the District Attorney and counsel for defendant as well as the defendant whose terms must be enforced. In the interests of justice, a dismissal in this case must be effected even though there may be no other basis for dismissal in law.” (People v Prado, 81 Misc 2d 710,712.) We are not able to conclude, as do our dissenting brothers, that the defendant has not been prejudiced by the intransigence of the District Attorney. We note from *612the Grand Jury minutes that insofar as this defendant’s complicity in the chain snatch alleged to have occurred at Lehman High School is concerned, this essentially is a one-witness case, involving sharply conflicting testimony concerning the circumstances under which the identification was made and indeed, whether or not there was an identification of this defendant. And while polygraph test results may not be competent evidence for trial purposes, they nonetheless may be important, and of valuable assistance to the People and to the court in effecting just and fair dispositions of criminal matters. Considering the totality of the circumstances confronting the court below, we conclude that it was improvident for the Judge to have “disposed” of the defendant’s motion to dismiss the indictment in the interests of justice in the manner employed. That motion should have been granted since the “stipulation between the parties [was] a binding agreement, a contract between the District Attorney and counsel for defendant as well as the defendant whose terms must be enforced”. (People v Prado, supra, p 712.) We do so now in the exercise of our “powers of review ‘in the interest of justice’ [which] are extremely broad”. (People v Kidd, 76 AD2d 665, 667.) And while we are mindful that “we must guard against being capricious and whimsical * * * we think we do not overstep the line when we exercise our ‘interest of justice’ powers on the basis of so fundamental a consideration” as the integrity of firm agreements made in open court between counsel and the court (p 667). Concur — Bloom, Fein and Alexander, JJ.